Title: To James Madison from George Luckey, 1 April 1812 (Abstract)
From: Luckey, George
To: Madison, James


1 April 1812. Expresses wonder at events of state: Who would have thought that the English would now be seeking war with us and that they would be urging the fierce men of the forests to fight when almost all of Europe opposes them? Who would have thought that the leaders of the British Isles would be teaching their people to forge our public documents when that nation depends on the truth of their own documents? Who would have thought that the British would be doing their utmost to divide America? It is so. Since they fail to reach heaven, they stir up Hell.
Commends the conduct of the government and the president and hopes that God, who is good and compassionate, will give sound counsel in such dire straits. Fears that if the enemy will hold absolute power over us a second time, and we should lose our freedom through our own cowardice, life will be no longer dear; rather it will be the greatest hardship. Cruelty spares nothing; prays that God may ward it off.
Let us rise up, therefore, in the greatness of our strength, and let us seek divine support as we once did. Justice will prevail. People of today have praised the heroes of the Revolution, but unless they act similarly, they actually show little regard for them.
Gather ships of war and weapons. Build new ships and offer rewards for captures of enemy ships. Recall the past and Captains Manly and Paul Jones, who swept the seas and seized great wealth from the enemy. The American people are the greatest in the world at fighting on the sea. The enemy cannot send many ships to our shores; the risk of shipwreck is great, and they need their ships at home. Now is an opportune time. We have freedom and money, and Europe will fight against them. And surely God will defend his cause, justice and truth, as long as we show we are men.
Mentions that their fellow student Nathaniel Irwin has departed this life, and adds in a postscript that replies should be sent to Nicholas Gorsuch, who keeps an inn in Baltimore.
